Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on July 8, 2020.  These drawings are accepted.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, line 10, “the” should be inserted before “other one…” to improve the readability of the claim.
Similarly, in claim 8, line 15, “the” should be inserted before “other one…” to improve the readability of the claim.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuator member in claims 1 and 8.
“Actuator member” is a generic phrase having no implied structural limitations, and is accompanied by the functional language “shifting the second gear along a radius of the first gear…,” while “actuator member” is not modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 appears to be limited to the second gear being the pinon gear 83.  Claim 3 further places the second sensor in the assumed pinon gear 83 (see paragraph 0005).  Claim 5 depends from claim 3 and requires the second sensor to be arranged in the first gear teeth.  It is unclear if the second sensor is arranged in the third or first gear teeth.  
For purposes of examination, claim 5 will be treated as:
The gear system according to claim 3, wherein the first sensor includes a first sensor element arranged in one of the first plurality of gear teeth and a second sensor element arranged in an adjacent one of the first plurality of gear teeth.
The examiner recommends corresponding corrections to paragraphs 0007 and 0014. 
Claim 12 is substantially similar to claim 5 and is rejected for the same reasons as claim 5 above.  Accordingly, for purposes of examination, claim 12 will be treated as:
The gear system according to claim 10, wherein the first sensor includes a first sensor element arranged in one of the first plurality of gear teeth and a second sensor element arranged in an adjacent one of the first plurality of gear teeth.

Claim 14 appears to have been taken from paragraph 0016.  Claim 14 depends from claim 13.  It is not clear how the second gear (disclosed as the pinon gear) includes the second surface of claim 13 of the first gear.  It is not clear what Applicant is intending to claim with claim 14 and for purposes of examination, claim 14 will be treated as the two pinon gears 83, 85.

For claim 15, Applicant has claimed two engines.  There lacks a corresponding detailed description of two engines in the disclosure.  Paragraph 0017 mentions two engines, but without further description.  For purposes of examination, the pinon gears 83, 85 of indefinite claim 14 will be treated as driven both from one engine as explained in paragraph 0028.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 988,235 (Wilhelm hereinafter).
For claim 1, Wilhelm teaches a gear system comprising: a first gear B including an inner gear portion having a first pitch and an outer gear portion having a second pitch that is distinct from the first pitch (see concentric teeth C); a second gear 5 including a third pitch which is driven at a driving rotational speed; an actuator member 9 coupled to the second gear 5 while driven at the driving rotational speed; the actuator member 9 shifting the second gear 5 along a radius of the first gear B to selectively engage with one of the inner gear portion and the outer gear portion to drive the first gear at a first rotational speed, and to selectively engage with other one of the inner gear portion and the outer gear portion to drive the first gear at a second rotational speed other than the first rotational speed; and a controller 15 operable to selectively control the actuator member 9 to shift the second gear 5 between the inner gear portion and the outer gear portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm as applied to claim 1 above, and further in view of Korean Patent publication KR 20180045460 A (Lee hereinafter).
For claims 6 and 7, Wilhelm is explained with respect to claim 1 above, and fails to teach the first gear having a second opposing surface supporting another inner gear portion and another outer gear portion.
Lee however, clearly teaches in at least FIG. 3 a first gear 100 having opposed surfaces with respective concentric gears 121 which are selectively engaged with pinon gear 200a, 200b for the purpose of providing a dual acting transmission to increase the rate of speed change by rotating the first gear 100 on both surfaces.
Because Wilhelm is a geared transmission having a face gear, and Lee shows that both sides of a face gear can be made redundant and adding a respective pinon gear to the redundant side of the face gear for improved performance, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first gear of Wilhelm to have each face with respective gears and a second pinon gear driving the redundant face of the first gear as expressly taught in Lee for the purpose of providing a dual acting transmission to increase the rate of speed change by rotating the first gear on both surfaces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication No. 2008/0173752 A1 is cited for teaching a helicopter main rotor transmission system having variable speed gearbox.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  each of claims 2-5 require first and second sensors operable connected to the controller, the controller further being operable to determine a rotational position of the second gear relative to the first gear. 
The controller of the Wilhelm appears incapable of being connected with sensors to perform the function of determining a rotational position of the second gear relative to the first gear since the controller is a manual input.  

Claims 8-11 and 13 are allowed.
Claims 12 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8-15 each require the use of the gear system with a rotary wing aircraft.  It is presumptuous to apply the device of Wilhelm to a rotary wing aircraft by replacement of a known variable speed transmission since there is no suggestion to do so other than Applicant’s own disclosure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799